Citation Nr: 1011535	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-11 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which declined to reopen a claim for 
service connection for PTSD for lack of new and material 
evidence.  The case was previously before the Board in 
November 2008, when it was reopened and remanded for further 
development.  It was remanded again in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this case was before the Board on two prior 
occasions and was remanded each time.  Unfortunately, another 
remand is required.  

The Veteran is seeking service connection for PTSD, which he 
contends results from his experiences in service.  The RO has 
confirmed that at least one of the Veteran's claimed 
stressors occurred; therefore, the issue in this case is 
whether there is a valid diagnosis of PTSD associated with 
the claimed stressor.  

The case was remanded in June 2009 to obtain a VA medical 
opinion because the record included divergent medical 
opinions from the same examiner.  After a January 2009 VA 
examination, the examiner determined that the Veteran did not 
have PTSD, noting that he "does not convincingly describe 
most prototypical PTSD symptoms."  The record also includes 
an October 2007 psychological evaluation in which the same 
examiner diagnosed the Veteran's condition as PTSD, stating 
that he "certainly seems to exhibit a fairly prototypical 
case."  

As the conflicting opinions were provided by the same medical 
examiner and based on essentially the same findings, the 
Board remanded the case so that the Veteran could be examined 
by a different provider.  An examination was scheduled, but 
the Veteran refused to attend, stating that he had already 
been examined 3 times in the past 10 years and he did not 
want to discuss his painful memories of Vietnam again.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The RO attempted to comply with the remand directives.  While 
the Board is not unsympathetic to the Veteran's situation, it 
notes that there is a duty on the part of the Veteran to 
cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street").  VA's duty 
must be understood as a duty to assist the Veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

As the record stands, there are conflicting medical opinions 
provided by the same medical professional, without 
explanation as to the change in diagnosis.  Given the 
Veteran's reluctance to report for an examination, the Board 
will direct that the VA examiner who conducted the January 
2009 examination be contacted to provide an explanation for 
the change in diagnosis.  However, if that examiner is no 
longer available or determines that an opinion cannot be 
provided without an examination, the Veteran is hereby 
informed that 38 C.F.R. § 3.326 (2009) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 addresses the consequences of 
a claimant's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who examined the Veteran in 
October 2007 and January 2009, with 
instructions to review the record and 
provide an explanation for the change in 
diagnoses.  The AMC/RO must specify for 
the examiner the stressor that it has 
determined is established by the record, 
and the examiner must be instructed that 
only that event may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  If PTSD is diagnosed, the 
examiner should specify (1) whether the 
confirmed in-service stressor was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service stressor sufficient to 
produce PTSD.  If the examiner determines 
that a psychiatric diagnosis other than 
PTSD is warranted, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the disorder began 
in or was caused by the Veteran's 
service.  

2.  If the examiner is unavailable, or if 
he is unable to reconcile the two 
examinations, the Veteran should be 
afforded another examination with a 
different provider.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The AMC/RO must specify for 
the examiner the stressor that it has 
determined is established by the record, 
and the examiner must be instructed that 
only that event may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  Based on the examination and 
review of the record, the examiner must 
provide the following:

a.	If PTSD is diagnosed, the examiner 
should specify (1) whether the confirmed 
in-service stressor was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the in-
service stressor sufficient to produce 
PTSD.

b.	If the examination results in a 
psychiatric diagnosis other than PTSD, 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the disorder began 
in or was caused by the Veteran's 
service.  

A rationale for each opinion should be 
set forth in the report provided.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655.  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.


4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


